EXHIBIT 99 PEOPLES BANCORP INC. – P.O. BOX 738 MARIETTA, OH45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Carol A. Schneeberger October 24, 2007 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. REPORTS THIRD QUARTER 2007 RESULTS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) announced third quarter 2007 net income of $5.1 million, or $0.49 per diluted share.This compares to net income of $5.3 million and diluted earnings per share of $0.50 for the third quarter of 2006.On a year-to-date basis, net income totaled $16.1 million and diluted earnings per share were $1.52 through September 30, 2007, versus $16.8 million and $1.57 a year ago. Peoples’ third quarter 2007 earnings were reduced by a $675,000 ($439,000 after-tax) other-than-temporary impairment charge related to a collateralized debt obligation investment security, which is comprised of bank-issued trust preferred securities and other debt obligations issued by financial services companies.This impairment charge was the result of a decline in the credit worthiness of a single underlying issuer during the third quarter of 2007. In comparison, third quarter 2006 earnings included a $232,000 ($151,000 after-tax) gain from the sale of a banking office. “Overall, third quarter operating results were strong based upon increased insurance and investment revenues, reduced expenses and a decrease in non-performing loans,” commented Mark F. Bradley, President and Chief Executive Officer.“Unfortunately, these positive trends were offset by the one-time impairment charge and the impact of recent loan payoffs that limited net interest income growth.” Third quarter net interest income was up 2% year-over-year, totaling $13.2 million versus $12.9 million, while net interest margin expanded 6 basis points to 3.26%. These improvements were the result of higher yields on earning assets, coupled with lower overall funding costs attributable to retail deposit growth that allowed Peoples to reduce the amount of higher-costing wholesale funds.Compared to the second quarter of 2007, average loan balances decreased $25.0 million in the third quarter, due primarily to the impact of second quarter commercial loan payoffs. The payoffs were the primary causes of the lower net interest income and margin during the same period.The impact of those payoffs was offset by purchases of investment securities, at lower yields compared to the loans they replaced, resulting in a $31.0 million increase in average investments over the second quarter of 2007.On a year-to-date basis, net interest income increased 1% and net interest margin was unchanged at 3.29%. “Our net interest income and margin levels were in line with our expectations, considering the increased volume of loan payoffs, competitive factors and the challenging interest rate environment,” said Carol A. Schneeberger, Chief Financial Officer and Treasurer.“While the slope of the yield curve has recently steepened due to the Federal Reserve’s actions to lower short-term interest rates, we believe our ability to grow net interest income and expand our margin in the near term will be limited by competitive pricing of new loans and deposits, as well as the repricing of some liabilities at potentially higher rates.” Total non-interest income increased 5% in the third quarter to $7.7 million, compared to $7.3 million a year ago, and was up 3% through nine months of 2007 versus the same period in 2006.These increases were due to stronger revenue growth in several key areas, which outpaced a slight decline in deposit account service charges.Trust and investment income experienced a 23% gain over the third quarter of 2006 and grew 17% on a year-to-date basis.Over the last twelve months, assets under management grew 13% from the addition of seasoned sales personnel, coupled with an increase in cross sales from retail banking operations.In the third quarter of 2007, insurance commissions were up 9% from the prior year, as new production more than offset the impact of lower pricing margins within the insurance industry, although lower performance based insurance commissions earned in the first quarter of 2007 have tempered the overall increase in insurance commissions for 2007.Throughout 2007, the volume of debit card transactions has increased steadily, resulting in double-digit growth in both third quarter 2007 and year-to-date e-banking revenues of 11% and 14%, respectively, compared to the same periods last year.Deposit account service charges, although down year-over-year, were up 5% in the third quarter of 2007 versus the second quarter of 2007, from ongoing efforts to limit fee waivers. Back to Top 1 Non-interest expense was $12.6 million for the third quarter of 2007, down slightly from the third quarter of 2006, due to reductions in various operating costs.Net occupancy and equipment costs decreased 10% due to lower depreciation, utilities and maintenance costs.Lower costs associated with Peoples’ deposit direct mail marketing and gift program accounted for most of the 12% decline in third quarter marketing expense.Partially offsetting these declines were increased salaries and benefit costs from higher sales-based compensation expense and bankcard costs reflecting increased customer activity, although these additional costs were more than offset than by the related growth in insurance and investment income and e-banking revenue.Compared to the second quarter of 2007, salaries and benefits were down 4%, with much of this decrease due to severance costs of approximately $100,000 incurred during the second quarter of 2007 and lower incentive compensation earned during the third quarter. “We are pleased with our ability to increase revenues without a proportional increase in operating expenses,” added Schneeberger.“Although we experienced modest increases in both salaries and benefit costs and bankcard costs, we believe these additional costs are reasonable considering the strong increase in related revenues.” For the nine months ended September 30, 2007, Peoples’ effective tax rate was 25.8%, down from 26.7% in the first half of 2007 and 26.6% through nine months of 2006.The reduction in the effective tax rate was attributable to utilization of additional tax credits in 2007.The effective tax rate of 25.8% through nine months of 2007 represents management’s current estimate for the full year 2007. During the third quarter of 2007, gross portfolio loan balances decreased $1.8 million, to $1.11 billion at quarter-end, due to commercial loan payoffs exceeding new originations.Peoples’ consumer lending activities produced another strong quarter, with total loan balances, excluding overdrafts, up 4% for the third quarter to $80.7 million.At September 30, 2007, Peoples’ serviced loan portfolio had increased to $176.4 million, up 9% since year-end 2006. “We continued to experience higher than normal commercial loan payoffs in the third quarter, even though new loan production remained steady,” said Schneeberger.“Our lenders are seeking to capitalize on lending opportunities in our more dynamic markets and grow loans without sacrificing quality.However, ongoing aggressive competition for new loans from the capital markets and other financial institutions may limit any near-term net loan growth.” In the third quarter of 2007, Peoples’ provision for loan losses was $967,000, compared to $847,000 last quarter and $929,000 for the third quarter of 2006.Net loan charge-offs were $1,018,000 in the third quarter of 2007 versus $668,000 last quarter and $126,000 in the third quarter of 2006.Most of the linked quarter increase was the result of net real estate loan charge-offs, which totaled $232,000 in the third quarter versus net recoveries of $14,000 in the prior quarter.At September 30, 2007, nonperforming loans totaled $6.2 million, or 0.56% of total loans, compared to $7.4 million, or 0.67%, at June 30, 2007, and $10.0 million, or 0.88%, at year-end 2006.The allowance for loan losses was $14.6 million, or 237.3% of nonperforming loans, at quarter-end, versus 198.3% and 145.0% at June 30, 2007, and December 31, 2006, respectively. “During the third quarter, we experienced higher volumes of checking overdraft protection that produced an increase in the related allowance and corresponding provision,” continued Schneeberger.“The remaining increase reflects a modest increase in overall losses estimated to be inherent in the loan portfolio.Still, we believe asset quality remained good at quarter-end, as loans past due 30 days or more were only 1.25% of total loans and non-performing asset comprised 0.34% of total assets.” Compared to June 30, 2007, retail deposit balances, which exclude brokered deposits, declined $10.5 million, with interest-bearing and non-interest bearing deposits decreasing $8.2 million and $2.3 million, respectively.Since year-end 2006, retail deposits have grown $21.6 million, due to a 13% annualized growth in money market balances and 7% annualized growth in interest-bearing demand deposits.During this same period, Peoples used retail deposit growth and lower cost alternative funding sources to reduce brokered deposits by $71.6 million. Through nine months of 2007, Peoples repurchased a total of ­­­379,000 common shares at an average price of $26.64, representing 89% of the total amount authorized under the 2007 Stock Repurchase Plan.During the same period in 2006, Peoples repurchased 14,000 common shares at an average price of $28.00. Earlier this year, Peoples announced plans to open a new financial services office in Huntington, West Virginia.This new office, scheduled to open in November, will provide customers with access to the complete array of Peoples’ investment, insurance and banking services. “Overall, we are pleased with the third quarter results, which reflect our efforts to diversify our revenue streams and minimize expense growth to help lessen the impact of uncertain interest rate conditions,” summarized Bradley. Peoples Bancorp Inc. is a diversified financial products and services company with $1.9 billion in assets, 50 locations and 37 ATMs in Ohio, West Virginia and Kentucky.Peoples makes available a complete line of banking, investment, insurance, and trust solutions through its financial service units
